Duckworth, Chief Justice,
concurring specially. While I do not agree with the opinion, I concur in the judgment of reversal solely because the record shows that the proposed liquor store is on the same side of the street (Sandy Springs Circle) as that of a residence and was on an adjoining lot to that of the residence and was within 200 feet of that residence which is forbidden by the county rules. It is obvious that the real question both parties wish decided was the true meaning of the rule. Its purpose is to prevent a liquor store within 200 feet of a residence when there is no street dividing them, and I would place the judgment of reversal solely upon this solid ground rather than the legally disputed ground of the majority opinion.
I am authorized to state that Mr. Presiding Justice Candler concurs in this special concurrence.